Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submission on 4/12/2021 has been reviewed and considered.
Given the large number of references provided (approx. 320 references), the Office respectfully requests the cooperation of the Applicant in providing a concise explanation of relevance of each corresponding reference listed on the IDS submissions(s) relating to examination of the instant application (e.g. pertinent paragraphs, columns, line numbers, drawings, etc). It is noted that it is impractical for the Examiner to review the references thoroughly in view of the number of references cited. By signing the accompanying IDS submission(s), the examiner is acknowledging the submission of the document(s) and indicating that only a cursory review has been made of the cited references.

Drawings
The drawings are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3 is missing a period at the end.
In claim 18, line 2, “the array to perform plurality of different operations…” should be “the array of memory cells to perform the plurality of different operations…”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,977,033. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the current application are all present in the patent, just in a different organization with current claim 1-3 mirroring claim 1 in the patent for example.
Instant Application (claims 1-3)
10,977,033 (claim 1)
Claim 1
A method, comprising: 
performing a set of operations, including a plurality of different operations, on a plurality of data units of a single seed vector having a predetermined data unit at each bit position;

Claim 1
A method, comprising:
performing a set of operations, including a plurality of different operations, on a plurality of data units of a single seed vector having a predetermined data unit at each bit position, 





wherein the single seed vector includes a continuous series of the data units on which the set including the plurality of different operations is performed…


…to generate a plurality of mask patterns having different bit interval lengths of vector elements; 


and generating, by performance of the set including the plurality of different operations, a vector element including a plurality of data units in a mask pattern.
Claim 2
The method of claim 1, wherein the single seed vector includes a continuous series of the data units on which the set including the plurality of different operations is performed.

Claim 3
The method of claim 1, wherein the set of operations is performed to generate a plurality of mask patterns having different bit interval lengths of vector elements.

Claim 1
and generating, by performance of the set including the plurality of different operations, a vector element including a plurality of data units in a mask pattern.



Other claims and limitations are mirrored in a similar manner and are not detailed for the sake of brevity but can be expanded upon should Applicant contend certain claims. The instant application does not have some of the limitations and claims found in the patent but every limitation currently presented finds identical or patentably indistinct limitations in the patent. If it was not for limitations being split, e.g. the middle of claim 1 in the parent shows up separately in claims 2 and 3, there would be statutory double patenting rejections.

Claim Rejections - 35 USC § 112
Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 notes “the controller is configured to perform the plurality of different operations on the continuous series of the data units” but this limitation lacks support. The original disclosure fails to indicate the controller itself is responsible for performing the operations, rather the functional units in the processor are responsible for performing the operations ([0004], [0035]). The specification makes it clear the controller and processor are distinct ([0005] “controller and/or host processor”). While later portions of the spec note that in embodiments the controller can be responsible for executing instructions this is followed by indication that this means under the direction of the controller (“as directed by a controller 140” [0050]). It’s clear from the overall context of the disclosure that the controller itself does not perform the operations.
Claim 18 notes “the controller is configured to control the sensing circuitry and/or the array to perform plurality of different operations…” but this limitation lacks support. The original disclosure fails to indicate that the array or memory cells can perform the operations. It’s clear from the disclosure the memory array 130 is involved in operations but it is not capable, itself, of performing the operations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al, US Pub No. 2004/0025121 (herein Hirose).
As to claim 1, Hirose teaches: A method (FIG. 7), comprising: 
performing a set of operations, including a plurality of different operations (FIG. 8 at least shift operation 600 and AND operation 602), on a plurality of data units of a single seed vector having a predetermined data unit at each bit position (FIG. 8 input vector “abcdefgh”, [0073]); and 
generating, by performance of the set including the plurality of different operations, a vector element including a plurality of data units in a mask pattern (FIG. 7, FIG. 8 output, [0073]).
As to claim 2, Hirose teaches: The method of claim 1, wherein the single seed vector includes a continuous series of the data units on which the set including the plurality of different operations is performed (FIG. 8 input vector “abcdefgh” is continuous).
As to claim 3, Hirose teaches: The method of claim 1, wherein the set of operations is performed to generate a plurality of mask patterns having different bit interval lengths of vector elements (FIG. 8 the input size would dictate the output size, thus different occurrences would have different lengths).
As to claim 4, Hirose teaches: The method of claim 1, wherein the method further comprises storing the plurality of data units of the single seed vector as a continuous series of data units in a corresponding plurality of memory cells (FIG. 8 see further FIG. 2 memory structures 200, 203, 206, and the data cache).
As to claim 5, Hirose teaches: The method of claim 1, wherein the method further comprises storing the plurality of data units of the single seed vector in a corresponding plurality of at least one of a sense amplifier and a compute component in sensing circuitry (FIG. 8 the value goes to the adder for example and then ultimately onto memory, both components of the circuitry).
As to claim 6, Hirose teaches: The method of claim 1, wherein the method further comprises generating a repeating mask pattern ([0073] patterns are, by definition, repeating. An example of “01010101” is repeating ‘01’ in FIG. 8).
As to claim 7, Hirose teaches: The method of claim 1, wherein the method further comprises performing the set including the plurality of different operations to generate a repeating mask pattern that defines the vector element ([0073], FIG. 8).
As to claims 8-10, these claims contain similar limitations as claims 1-3 and are rejected for the same reasons mutatis mutandis. With further specific regard to claim 8, Hirose further teaches: wherein the generated mask pattern is selected from a plurality of different mask patterns (FIG. 8 “01010101” vs FIG. 9 “00110011” for example).
As to claim 12, Hirose teaches: The method of claim 8, wherein the plurality of different mask patterns are defined as being generated by performance of a corresponding plurality of sets including a plurality of different operations on the respective plurality of data units of the single seed vector (FIG. 7, FIG. 8).
As to claim 13, Hirose teaches: The method of claim 8, wherein the method further comprises generating a different bit interval length of a vector element in each different mask pattern by performing a corresponding set including a plurality of different operations on the respective plurality of data units (FIG. 8 the input size would dictate the output size, thus different occurrences would have different lengths).
As to claim 14, Hirose teaches: The method of claim 13, wherein the corresponding set including the plurality of different operations is selectable from a plurality of sets including a plurality of different operations to generate the different bit interval length of the vector element in a particular mask pattern (FIG. 8 “01010101” vs FIG. 9 “00110011” for example).
As to claim 15, Hirose teaches: The method of claim 8, wherein the method further comprises loading, in a computing system, the single seed vector at system boot or program start for generation of the mask pattern (FIG. 7 start of input handling is a program start).
As to claim 16, Hirose teaches: An apparatus (FIG. 2), comprising: 
an array of memory cells configured to store a seed vector having a predetermined data unit at each bit position (FIG. 2, configuration memory 206. Additionally other memories 200, 203, and data cahce); 
sensing circuitry coupled to the array (FIG. 2, second operating unit 205 which is connected to 206); and 
a controller configured to control the sensing circuitry and/or the array to perform a plurality of different operations on the seed vector to generate a vector element in a repeating mask pattern (FIG. 8).
As to claim 17, Hirose teaches: The apparatus of claim 16, wherein the seed vector comprises a continuous series of the data units at each of the bit positions, and wherein the controller is configured to perform the plurality of different operations on the continuous series of the data units (FIG. 8).
As to claim 18, Hirose teaches: The apparatus of claim 16, wherein the controller is configured to control the sensing circuitry and/or the array to perform plurality of different operations to generate a plurality of mask patterns having different bit interval lengths of vector elements that each includes a plurality of data units (FIG. 8).
As to claim 19, Hirose teaches: The apparatus of claim 16, wherein the sensing circuitry comprises a sense amplifier and a compute component coupled to a respective sense line (FIG. 8 shifter and adder, for example).

Allowable Subject Matter
Claims 11 and 20 are subject to double patenting rejections but contain allowable subject matter. 
The prior art of record, see above, fails to explicitly teach “reduce a probability of continued performance of an operation into data units not in an intended bit interval length of the vector element” in view of the rest of the limitations in claim 11. The prior art fails to mention reducing probability and while it’s assumed the art would do this, it’s never explicitly or implicitly stated. 
The prior art of record also fails to explicitly teach “the sensing circuitry is further configured to perform AND, AND NOT, and SHIFT operations without a sense line address access and without transferring data via an input/output (I/O) line” in view of the rest of the limitations of claim 20. The prior art fails to discuss doing this without line access and transfer in this context.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100223237 A1 teaches lossless data compression and real-time decompression that makes use of masks. US 4841438 A teaches a system for generating mask patterns for vector data. US 5995748 A / US 5696954 A teaches a three input arithmetic logic unit with shifter and/or mask generator. US 5751614 A teaches sign-extension merge/mask, rotate/shift, and boolean operations executed in a vectored mux on an ALU. US 9436468 B2 teaches a technique for setting a vector mask.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183